Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.2 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statement (Form S-8 No. 333-00000) pertaining to the USA Technologies, Inc. 2007-A Stock Compensation Plan of our report dated September 1, 2006, except for Note 16, last paragraph, which is dated September 20, 2006, filed with the Securities and Exchange Commission. /s/ Goldstein Golub Kessler LLP New York, New York February 13, 2007
